Citation Nr: 0327985	
Decision Date: 10/17/03    Archive Date: 10/28/03

DOCKET NO.  02-01 003A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to an initial evaluation in excess of 20 
percent for service-connected lumbosacral strain.

3.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected retropatellar pain syndrome, 
left knee.

4.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected retropatellar pain syndrome, 
right knee.

5.  Entitlement to an initial compensable evaluation for 
service-connected hemorrhoids.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran served on active duty from June 1997 to March 
2000.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision prepared in 
July 2000 and issued to the veteran in September 2000 and in 
October 2000 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Huntington, West Virginia.  That 
rating decision, in pertinent part, denied service connection 
for a bilateral hearing loss and granted service connection 
for right and left retropatellar pain syndrome, for lumbar 
strain, and for hemorrhoids.  The veteran disagreed with the 
denial of service connection for hearing loss and with the 
initial evaluations assigned for knee and lumbar disabilities 
and for hemorrhoids.  Following issuance of a statement of 
the case (SOC) by the RO in January 2001, the veteran's 
timely substantive appeal was received in February 2001.

The veteran requested a hearing before the Board at the RO.  
The requested hearing was conducted in Washington, DC, by the 
undersigned Veterans Law Judge in May 2003.  During that 
Board hearing, the veteran withdrew his appeal as to service 
connection for acid reflux disease or peptic ulcer disease.  
That withdrawal is valid, and that issue is not before the 
Board for appellate review at this time.

The veteran submitted several other claims during the 
pendency of the appealed claims.  A November 2001 rating 
decision denied the veteran's claim of service connection for 
prostatitis.  By a rating decision issued in November 2002, 
claims of 


entitlement to diabetes mellitus, diabetic retinopathy, 
neuropathy, gastroesophageal reflux disease, and loss of use 
of a creative organ were denied.  The record before the Board 
does not reflect that the veteran has disagreed with or 
appealed any of these determinations.  The Board notes that, 
as to the issues addressed in the November 2002 rating 
decision, the period allowed for submitting a timely notice 
of disagreement or substantive appeal has not yet expired.  
These issues are not before the Board.  

The veteran's claim for a compensable initial evaluation for 
hemorrhoids, for initial evaluations in excess of 10 percent 
for right and left retropatellar pain syndrome, and for an 
initial evaluation in excess of 20 percent for lumbar strain 
are addressed in the REMAND appended to this decision.  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence and 
information needed to substantiate his claim, and all 
evidence necessary for an equitable disposition of the claim 
addressed in this decision has been obtained.

2.  The veteran's word recognition score, using the Maryland 
CNC test, is below 94 percent in each ear.  


CONCLUSION OF LAW

The veteran incurred right and left ear hearing loss 
disability in service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.385 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran, through his representative, contended, at his 
Board hearing, that he was entitled to service connection for 
bilateral hearing loss based on his word recognition scores.

A veteran may be awarded service connection by showing that 
he currently has a disability resulting from a disease or 
injury incurred in or aggravated by service.  See 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order for a claim to 
be granted, there must be competent evidence of current 
disability (established by medical diagnosis); of incurrence 
or aggravation of a disease or injury in service (established 
by lay or medical evidence); and of a nexus between the in-
service injury or disease and the current disability 
(established by medical evidence).  See generally Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom. 
Epps v. West, 118 S. Ct. 2348 (1998); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

Stated another way, establishing service connection for a 
disability requires the existence of a current disability and 
a relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

Impaired hearing will be considered to be a disability if the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The veteran's service medical records reflect that an 
audiogram was conducted in November 1997, soon after the 
veteran's service entry.  The veteran's right ear auditory 
threshold at 500 Hertz (Hz) was 10 decibels, at 1000 Hz, 10 
decibels, at 2000 Hz, 5 decibels, at 3000 Hz, 0 decibels, and 
at 4000 Hz, 0 decibels.  In the left ear, the auditory 
threshold at 500 Hertz (Hz) was 10 decibels, at 1000 Hz, 10 
decibels, at 2000 Hz, 15 decibels, at 3000 Hz, 15 decibels, 
and at 4000 Hz, 20 decibels.  

In December 1999, an audiogram for service separation 
disclosed that the veteran's right ear auditory threshold at 
500 Hertz (Hz) was 15 decibels, at 1000 Hz, 15 decibels, at 
2000 Hz, 5 decibels, at 3000 Hz, 5 decibels, and at 4000 Hz, 
10 decibels, and, in the left ear, the auditory threshold at 
500 Hertz (Hz) was 25 decibels, at 1000 Hz, 35 decibels, at 
2000 Hz, 25 decibels, at 3000 Hz, 20 decibels, and at 4000 
Hz, 20 decibels.  Speech recognition ability was not 
evaluated during the veteran's service.

On VA examination conducted in October 2001, the veteran's 
auditory thresholds, in both ears, ranged from 20 dB to 25dB 
in the right ear, and was 25 dB at all tested frequencies in 
the left ear.  Word recognition ability, as measured on the 
Maryland CNC work list, was 80 percent in the right ear and 
84 percent in the left.  The examiner concluded that the 
veteran had essentially normal thresholds with mild 
sensorineural hearing loss.  

The veteran's post-service noise exposure history discloses 
no significant noise exposure.  The veteran's auditory 
thresholds on his initial post-service VA audiologic 
examination were quite similar to the hearing thresholds 
recorded at the time of his service separation examination.  
The auditory thresholds disclosed on separation examination 
showed some loss of hearing acuity as compared to the 
audiology examination on service entry.  

The evidence is at least in equipoise to warrant a 
determination that the decreased word recognition ability 
currently manifested by the veteran was incurred in service.  
38 U.S.C.A. § 5107(b).  The governing regulatory provision 
states that word recognition ability below 94 percent 
constitute hearing loss disability as defined for VA 
purposes.  Service connection for bilateral hearing loss 
disability is warranted.  

The Board notes that, during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
law redefined the obligations of VA with respect to the duty 
to assist, and included an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  As this decision is a complete 
grant of the benefit sought, service connection for bilateral 
hearing loss, discussion of compliance with the duty to 
notify or assist the veteran under the VCAA would be of no 
benefit to the veteran, as remand for any action under the 
VCAA would be adverse to the veteran's interests.


ORDER

The appeal for service connection for bilateral hearing loss 
is granted.


REMAND

During his May 2003 hearing before the Board, the veteran 
contended that his right knee disability and his left knee 
disability had increased in severity since the most recent VA 
examination.  He also testified that he believed that his 
hemorrhoids had increased in severity.  He expressed a belief 
that his lumbar disorder was not accurately diagnosed at the 
time of the VA examination of record, and that his service-
connected disability should be evaluated as degenerative disc 
disease.  The veteran and his representative requested that 
the veteran be afforded further VA examination.  It is 
appropriate to afford the veteran such additional 
examination.  

The veteran noted that he had been examined for purposes of a 
claim for Social Security Administration disability benefits 
during the pendency of this appeal.  The identified records 
should be requested.  

The Board also notes that, during the pendency of the 
veteran's appeal, the criteria used to evaluate degenerative 
disc disease, 38 C.F.R. § 4.71a, Diagnostic Code 5293, the 
regulation governing evaluation of disc disease, was revised, 
effective September 23, 2002.  See 67 Fed. Reg. 54,345-54,349 
(August 22, 2002).  The criteria governing evaluation of the 
spine were revised, effective September 26, 2003, with 
Diagnostic Code 5293 renumbered and revised at 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243.  See 68 Fed. Reg. 51,454-
51,456 (August 27, 2003).  As appropriate, the veteran should 
be notified of the applicable criteria, as revised.

The Board notes that, subsequent to the RO's determinations 
in this case, the United States Court of Appeals for the 
Federal Circuit has determined that a claimant must be 
provided with explicit notice of enactment of the VCAA and 
all provisions of that Act, and of the veteran's rights and 
responsibilities, and notice as to the time allowed for 
submission of evidence.  E.g., Paralyzed Veterans of America, 
et. al. v. Secretary of Department of Veterans Affairs, Nos. 
02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003); 
Disabled American Veterans, et. al. v. Secretary of 
Department of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  See also Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Given these decisions, the VCAA requirements 
must be addressed on REMAND.

Accordingly, the case is remanded for the following action:

1.  The veteran should again be notified 
of the enactment of the VCAA, and he 
should be specifically advised of the 
evidence required to substantiate his 
claims for compensable or increased 
initial evaluations for his service-
connected disabilities.  The veteran 
should again be advised of his 
responsibilities under the Act, and of 
VA's duties and responsibilities.  

The veteran should be specifically 
advised of the period of time in which he 
may timely submit or identify evidence 
which might substantiate his claims.  

2.  The RO should afford the veteran 
another opportunity to submit alternative 
evidence regarding the disabilities at 
issue, and advise the veteran of the 
types of alternative evidence which might 
assist in substantiating the claims.  

3.  The veteran should be asked if he has 
been treated at any VA Medical Center 
(VAMC) other than the Huntington, West 
Virginia VAMC for the service-connected 
disabilities at issue (lumbar strain, 
right and left knee disability, and 
hemorrhoids).  Clinical records should be 
obtained from any identified VAMC, and 
records from October 2002 to the present 
should be obtained from the Huntington 
VAMC.

4.  (a) An attempt should be made to 
obtain the private clinical records 
identified at the May 2002 Board hearing, 
including the records of providers 
identified as Dr. Delana Webb, Dr. Harry 
Fortner, and Guyan Valley Hospital.  

(b) The veteran should be afforded the 
opportunity to identify any other private 
(non-VA) providers or facilities from 
whom or at which he has been treated for 
service-connected disabilities at issue 
(lumbar strain, right and left knee 
disability, and hemorrhoids) during the 
pendency of the appeal, and an attempt 
should be made to obtain such identified 
records.  

5.  The RO should take the appropriate 
action to obtain any SSA decision 
regarding disability benefits and the 
evidence on which that decision was 
based.

6.  The veteran should be afforded VA 
examination of the spine and of the knees 
to determine the nature, etiology, and 
severity of all low back disorders 
currently manifested.  The claims folder 
should be sent to the examiner for 
review.  The examiner should review the 
clinical records associated with the 
claims file, including the history in 
service and the relevant post-service 
clinical records, especially reports of 
relevant radiologic or other diagnostic 
examinations. 
The examiner should provide a diagnosis 
for each low back disorder currently 
present.  The examiner should then 
provide an opinion, for each diagnosed 
low back disorder, as to whether the 
disorder was present in service or within 
one year after the veteran's service, or 
is etiologically related to the veteran's 
service or is secondary to service-
connected lumbosacral back strain.  The 
examiner should state the basis 
(rationale) for the conclusions reached.  
Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

7.  The veteran should be afforded an 
appropriate VA examination to determine 
the nature and extent of each current 
disorder of the right knee and of the 
left knee.  The claims folder should be 
made available to the examiner for 
review.  All indicated testing should be 
conducted.  The examination report should 
fully set forth the current complaints, 
pertinent clinical findings, and 
diagnoses affecting the right knee and 
the left knee.  The examiner should 
report detailed findings regarding any 
surgical scars, whether there is lateral 
instability or recurrent subluxation, 
and, if so, the extent thereof.  The 
examiner should also state whether there 
are x-ray findings of any degenerative 
joint disease in either knee.  The extent 
of any functional loss, weakened 
movement, excess fatigability, 
incoordination, or pain on use of either 
knee should be noted.  DeLuca v. Brown, 8 
Vet. App. 202 (1995).  The examiner 
should state whether pain claimed by the 
veteran is supported by adequate 
pathology and evidenced by visible 
behavior.  Any additional impairment on 
use or with pain should be described in 
terms of the degree of additional range-
of-motion loss.

8.  The veteran should be afforded VA 
examination to determine the severity of 
service-connected hemorrhoids.  The 
claims folder should be made available to 
the examiner for review.  All indicated 
testing should be conducted.  The 
examination report should fully set forth 
the current complaints and pertinent 
clinical findings.

9.  After the development described above 
has been conducted, the RO should 
determine whether any other development 
is warranted.  After further development 
as may be subsequently deemed necessary 
is undertaken, the veteran's claims 
should be re-adjudicated, taking into 
consideration revised rating criteria for 
the spine and specifically determining 
whether degenerative disc disease is part 
of the service-connected lumbosacral 
spine disability.  If any decision 
remains adverse to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case 
(SSOC).  The veteran and his 
representative should be afforded an 
appropriate period of time for response.

Thereafter, the case should be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



